Citation Nr: 0304349	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee, 
leg, and hip disorders; frostbite and skin disorders; and 
gout and liver disorders as secondary to service-connected 
residuals of prostate cancer.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for neck 
and back disorders.

3.  Entitlement to an evaluation in excess of 60 percent for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1964 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VA Regional Office (RO) in Los Angeles, California.  The RO, 
in pertinent part, granted service connection for prostate 
cancer, and assigned a 20 percent evaluation effective June 
9, 1998; denied entitlement to service connection for 
frostbite, gout, liver, skin, bilateral leg, bilateral knee, 
and bilateral hip disorders; and determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for neck and back 
disorders.  

In June 1999 the RO granted a temporary total disability 
rating for residuals of prostate cancer, and assigned a 40 
percent disability evaluation effective March 1, 1999.  

In September 2001 the RO granted an increased evaluation of 
60 percent for residuals of prostate cancer effective March 
1, 1999.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his substantive appeal, received in May 1999, the veteran 
elected to have a personal hearing at the RO before a 
Veterans Law Judge.  In another statement also received in 
May 1999, he elected to have a personal hearing locally 
before the RO, due to health concerns.  In December 1999 the 
veteran testified at a personal hearing before the RO.  In 
January 2003, the Board sent the veteran a letter asking him 
for clarification as to whether he still desired a personal 
hearing at the RO before a Veterans Law Judge, and he 
responded in the affirmative in February 2003.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 20.903, 20.1304 (2002).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing,




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant, who is the veteran in 
this case, has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The representative at the RO, 
Veterans of Foreign Wars of the United 
States, should be given an opportunity to 
review the claims file, and a reasonable 
period of time in which to submit a 
presentation on the appellant's behalf, 
or revise the presentation already of 
record.  

3.  The RO should take the necessary 
steps to schedule the veteran for 
personal hearing before a Veterans Law 
Judge at the earliest available 
opportunity.  Notice should be sent to 
the appellant and his representative, a 
copy of which should be associated with 
the claims file.  

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


